Eccleston, J.,
delivered the opinion of this court.
After a careful examination of the chancellor’s opinion in this case, we think the reasons assigned by him, sustained the propriety of his decision in dismissing the bill.
Looking at the proof in connection with the answers filed in the cause, we do not perceive how the chancellor could have held the deed to be void, either under our insolvent laws, or under the statute of the 13th of Elizabeth. We therefore affirm the decree with costs to the appellees in this court.

Decree affirmed.